Citation Nr: 0327300	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  98-10 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for Bowen's carcinoma 
claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The issue on appeal was originally before the Board in 
November 2000 at which time it was remanded for additional 
evidentiary development.  In June 2000, the veteran requested 
a videoconference hearing to be conducted by a member of the 
Board.  The veteran failed to report for a videoconference 
hearing scheduled in October 2000.  

In the November 2000 remand, the Board referred the issue of 
service connection for pes cavus for a decision in light of 
the fact that service medical records were subsequently 
received.  It does not appear from the claims file that any 
action was taken with regard to this matter, and it is 
therefore again referred to the RO for appropriate action.  


REMAND

In June 2003, the Board undertook additional development of 
the evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), and a 
September 2003 opinion from a VA physician has been obtained 
as a result and is of record.  However, this regulation was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  One reason for the Federal Circuit's ruling appears 
to be that the regulation in question allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration which was contrary 
to the appellate scheme set forth in 38 U.S.C.A. § 7104(a) 
(West 2002).  In view of the Federal Circuit's holding, the 
Board must now return the case to the RO so that it may 
review the additional evidence as a preliminary matter.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. §  
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, the issue on appeal is hereby REMANDED for the 
following actions: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record to include the September 
2003 opinion from the VA physician which 
was obtained by the Board and determine 
if the benefit sought on appeal can be 
granted.  If the claim remains denied, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board. 

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



